DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claims 18-20 are objected to because of the following informalities:  Claims 18-20 are missing the claim they depend from, i.e. they state “the drilling mud screen assembly,”.  It appears they depend from claim 17 and have been examined as such.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites the limitation "the rods" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1, 10, 11, 13, 14, 34, 42, 43, 45, 50, 51, 52, 68-70 and 79-82 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson (US 2015/0267511).
	With respect to claim 1, Patterson disclose a drilling mud screen, the drilling mud screen comprising: (a) a first body (drill collar and non-mag and 9 shown in connection 2, figure 1A) having a first end, a second end and a centerline, the first body comprising an end cap (12 and 11) and a filter (9); (b) the end cap connected to the first end of the filter (see figure 2); (c) the filter having a first end, a second end and openings (7); (d) a first drilling mud inlet at the openings of the filter (wherein slots 7 are considered a drilling mud inlet); (e) a first drilling mud outlet at the second end of the first body (wherein the lower end of the body is considered a mud outlet).
	With respect to claim 10, Patterson disclose wherein the filter comprises a formed sheet having drilled holes or slots (7) spaced a distance apart to form the openings in the filter.
	With respect to claim 11, Patterson disclose wherein the drilled holes or slots are drilled in offset rows or straight rows from the first end to the second end (see figure 2).
	With respect to claim 13, Patterson disclose wherein the first body, end cap and/or filter are constructed from alloy steel, tool steel, or combinations thereof (see paragraph 10).
	With respect to claim 14, Patterson disclose wherein the first body, end cap and/or filter are constructed from AISI 4130/75k or equivalent material, AISI 4145 or equivalent, or combinations thereof (see paragraph 10).
With respect to claim 34, Patterson disclose a method of installing a drilling mud screen system comprising: (a) stopping a drilling mud pump to fluidly connect the drilling mud screen of claim 1 to the drilling mud pump (see the rejection of claim 1 and paragraph 6, wherein when the filter needs to be replaced operations are shut down); (b) fluidly connecting the drilling mud screen in line with and immediately upstream or downstream of the drilling mud pump (see paragraph 6 wherein the screen is replaced); and (c) operating the drilling mud pump to produce flow of drilling mud through the drilling mud screen (see paragraph 6 wherein mud is flowed through the screen).
With respect to claim 42, Patterson disclose a drilling mud screen, the drilling mud screen comprising: (a) a first body (drill collar and non-mag and 9 shown in connection 2 figure 1A) having a first end (upper end), a second end (lower end) and a centerline, the first body comprising a flow collar (drill collar) and a filter (9); (b) the flow collar having a first end and a second end, wherein the flow collar is fluidly connected to the first end of the first body (see figure 1A wherein the collar is fluidly connected to the upper end); (c) the filter (9) having a first end, a second end and openings (7); (d) a first drilling mud inlet at the first end of the flow collar (see figure 1A); (e) a first drilling mud outlet at the openings of the filter (see figures 1A and 2).
With respect to claim 43, Patterson disclose wherein the first body is a cone or a cylinder (see figure 1).
With respect to claim 45, Patterson disclose wherein the first body is a portion of an upright cylinder (see figure 1).
With respect to claim 50, Patterson disclose wherein the filter comprises a formed sheet having drilled holes or slots (7) spaced a distance apart to form the openings in the filter.
With respect to claim 51, Patterson disclose wherein the first body, the flow collar and/or filter are constructed from alloy steel, tool steel, or combinations thereof (see paragraph 10).
With respect to claim 52, Patterson disclose wherein the first body, flow collar and/or filter are constructed from AISI 4130/75k or equivalent material, AISI 4145 or equivalent, or combinations thereof (see paragraph 10).
With respect to claim 68, Patterson disclose a drilling mud screen, the drilling mud screen comprising: (a) a first body (drill collar and non-mag and 9 shown in connection 2, figure 1A) having a first end (top end) and a second end (bottom end), the first body comprising a flow collar (drill collar), and end cap (12) and a filter (9); (b) the flow collar having a first end (top end) and a second end (bottom end) and a centerline (see figures 1 and 1A), the flow collar connected to the first end of the first body (see figure 1A, connection 2); (c) the end cap connected to the second end of the flow collar (see figure 1A, connection 2 between the drill collar and a non-magnetic pipe section); (d) the filter having openings (7); (e) a first drilling mud inlet at the first end of the flow collar (see figure 1); (f) a first drilling mud outlet at the openings of the filter (see figure 2, the openings 7 are a first drilling mud outlet).
	With respect to claim 69, Patterson disclose wherein the first body is a cylinder (see figure 1) or a rectangular prism.
	With respect to claim 70, Patterson disclose wherein the first body is an upright cylinder.
With respect to claim 79, Patterson disclose wherein the filter comprises a formed sheet having drilled holes or slots (7) spaced a distance apart to form the openings in the filter (see figure 2).
	With respect to claim 80, Patterson disclose wherein the drilled holes or slots are drilled in offset rows or straight rows (see figure 2).
	With respect to claim 81, Patterson disclose wherein the first body, flow collar, end cap and/or filter (see paragraph 10) are constructed from alloy steel, tool steel, or combinations thereof.
	With respect to claim 82, Patterson disclose wherein the first body, flow collar, end cap and/or filter are constructed from AISI 4130/75k or equivalent material, AISI 4145 (see paragraph 10) or equivalent, or combinations thereof.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  	Claim(s) 15, 16, 53, 54, 83, 84, 97, and 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Hailey, Jr. et al. (USP 9,353,605).
With respect to claims 15, 53 and 83, Patterson does not disclose a hardened coating.  Hailey, Jr. et al. teaches using an erosion resistant coating comprising carbides embedded in cobalt (see column 9 lines 3-16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson by including a carbide coating as taught by Hailey, Jr et al. for the purpose of providing erosion resistance.  
	With respect to claims 16, 54, and 84, Patterson does not disclose a hardened coating.  Hailey, Jr. et al. teaches using an erosion resistant coating comprising carbides embedded in cobalt (see column 9 lines 3-16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson by including a carbide coating as taught by Hailey, Jr et al. for the purpose of providing erosion resistance.  Patterson in view of Hailey, Jr. et al. do not disclose the amount of cobalt present.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried different amounts of cobalt to determine the optimum amount for improved erosion resistance.  
With respect to claim 97, Patterson disclose a method of installing a drilling mud screen system comprising: (a) stopping a drilling mud pump to fluidly connect the drilling mud screen of claim 83 to the drilling mud pump (see the rejection of claim 83 and paragraph 6 wherein operations are shut down); (b) fluidly connecting the drilling mud screen in line with and immediately upstream or downstream of the drilling mud pump (see paragraph 6, wherein the filter is replaced); and (c) operating the drilling mud pump to produce flow of drilling mud through the drilling mud screen (see paragraph 6 wherein mud flows through the screen).
With respect to claim 98, Patterson disclose a method of removing and replacing a drilling mud screen comprising: (a) stopping a drilling mud pump connected to the drilling mud screen apparatus of claim 83 (see the rejection of claim 83 and paragraph 6 wherein operations are shut down); (b) opening a drilling mud screen access port of the drilling mud screen apparatus to remove and replace the drilling mud screen (see figure 1, wherein above the screen in the drill string is considered an access port); (c) installing a replacement drilling mud screen (see paragraph 6 wherein the screen is replaced); (d) closing the drilling mud screen access port of the drilling mud screen apparatus (see paragraph 6 wherein the string would be reassembled before resuming operations); and (e) operating the drilling mud pump to produce flow of drilling mud through the drilling mud screen apparatus (see paragraph 6, wherein mud flows through the screen).

8.	Claim(s) 8, 9, 12, 49, and 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Mashburn (USP 6,598,685).
With respect to claims 8, 49, and 78, Patterson does not disclose that the filter comprises a plurality of rods.  Mashburn teaches a filter formed from a plurality of rods 20 to form body 6.  As both Patterson and Mashburn teach filters for filtering drilling fluid it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted one filter for the other for the predictable result of filtering drilling fluid.
With respect to claim 9, Patterson does not disclose that the filter comprises a plurality of rods.  Mashburn teaches a filter formed from a plurality of rods 20 to form body 6 which taper (see column 4 lines 41-49).  As both Patterson and Mashburn teach filters for filtering drilling fluid it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted one filter for the other for the predictable result of filtering drilling fluid.
With respect to claim 12, Patterson does not disclose that filter is tapered.  Mashburn disclose a filter that is tapered to allow for easier insertion into the tubular and withdrawal from the tubular members.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson by tapering the screen as taught by Mashburn in order to allow for easier insertion and withdrawal. 

9.	Claim(s) 2-7, 72-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Cherewyk et al. (US 2013/0306304).
	With respect to claims 2 and 72, Patterson does not disclose that the end cap is a cone or hemisphere.  Cherewyk et al. disclose an inverted cone at the base of a filter (see figure 14B) so that the wall (25C) directs fluid outwardly through the openings (see paragraph 96).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson by using a cap that is inverted cone as taught by Cherewyk in order to direct the fluid through the openings.  
With respect to claims 3 and 73, Patterson does not disclose that the end cap is a cone or hemisphere.  Cherewyk et al. disclose an inverted cone at the base of a filter (see figure 14B) so that the wall (25C) directs fluid outwardly through the openings (see paragraph 96).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson by using a cap that is inverted cone as taught by Cherewyk in order to direct the fluid through the openings.  Patterson as modified by Cherewyk disclose an end cap is an inverted cone with respect to the second end of the first body.
With respect to claims 4 and 74, Patterson does not disclose that the end cap is a hemisphere.  Cherewyk et al. disclose an inverted cone at the base of a filter (see figure 14B) so that the wall (25C) directs fluid outwardly through the openings (see paragraph 96).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson by using a cap that is inverted cone as taught by Cherewyk in order to direct the fluid through the openings.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Patterson in view of Cherewyk by using a hemisphere shape rather than a cone as a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With respect to claims 5 and 75, Patterson does not disclose that the end cap is solid.  Cherewyk disclose a solid endwall for forcing the fluid through the side openings (see paragraph 89).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson by including a closed endwall as taught by Cherewyk in order to direct fluid through the openings 7.  
With respect to claims 6, 7, 76, and 77, Patterson does not disclose that the end cap is a cone or hemisphere.  Cherewyk et al. disclose an inverted cone having an angle of about 45 degrees at the base of a filter (see figure 14B) so that the wall (25C) directs fluid outwardly through the openings (see paragraph 96).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson by using a cap that is inverted cone having an angle of about 45 degrees as taught by Cherewyk in order to direct the fluid through the openings.  

10.	Claim(s) 46-48, 85, and 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Gao et al. (US 2018/0128067).
With respect to claim 46, Patterson does not disclose a flow divider.  Gao disclose a flow divider 150, which directs flow between a set of blades (142).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson by including a flow divider as taught by Gao in order to direct flow through the filter.  
	With respect to claim 47, Patterson does not disclose a breakup blade.  Gao et al. disclose breakup blades (142) that move or force debris particles away from the filter (see paragraph 25).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson by including breakup blades as taught by Gao in order to remove debris from the filter.  The combination would provide blades moving in a circular sweeping motion which would breakup debris. 
With respect to claim 48, Patterson does not disclose wherein the first body further comprises one or more breakup blades and one or more flow dividers disposed between the first end of the first body and the second end of the first body.  Gao disclose breakup blades (142) that move or force debris particles away from the filter (see paragraph 25) and a flow divider (150).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson by including breakup blades and a flow divider as taught by Gao in order to remove debris from the filter.
With respect to claim 85, Patterson does not disclose a breakup blade.  Gao et al. disclose breakup blades (142) that move or force debris particles away from the filter (see paragraph 25).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson by including breakup blades as taught by Gao in order to remove debris from the filter.  
With respect to claim 86, Patterson does not disclose a breakup blade.  Gao et al. disclose breakup blades (142) that move or force debris particles away from the filter (see paragraph 25).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson by including breakup blades as taught by Gao in order to remove debris from the filter.  The combination of references would result in wherein a portion of the first end of each of the one or more breakup blades is connected to the flow collar and a portion of the second end of each of the one or more break up blades is connected to the end cap (see figure 1A in Patterson, wherein when the blades of Gao are inserted into 9, they would be connected to the flow collar and end cap).

11.	Claim(s) 44, 55, 56, 71, and 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Thomas et al. (USP 10,415,352).
	With respect to claim 44, Patterson does not disclose that the body is truncated sideways cone.  Thomas et al. disclose a mud filter on the surface that is a rectangular prism.  As it is known in the art to have a body that is a cylinder (Patterson) or a rectangular prism (Thomas) it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried the filter of Patterson on the surface as taught by Thomas and tried different body shapes, including a truncated sideways cone, as one of ordinary skill has good reasons to pursue the known options with his or her technical grasp.  
	With respect to claims 55 and 56, Patterson does not disclose a catch pan.  Thomas disclose a mud filter on the surface that has a catch pan.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to tried the filter of Patterson on the surface as taught by Thomas.  In addition, it would have been obvious to include a catch pan as taught by Thomas in order to contain any fluids that could potentially drip out.  With respect to claim 56, it would have been obvious to one having ordinary skill to have multiple cutouts in order to keep the muds separate and constructing a formally integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
	With respect to claim 71, Patterson does not disclose a rectangular prism.  Thomas disclose a mud filter on the surface that is rectangular prism.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have tried the filter of Patterson on the surface in the rectangular body as taught by Thomas in order to improve the surface filtration of drilling mud.
With respect to claim 87, Patterson does not disclose a sump.  Thomas disclose a mud filter on the surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have tried the filter of Patterson on the surface body as taught by Thomas in order to improve the surface filtration of drilling mud.  Patterson as modified by Thomas would teach a sump on the lower end of the body, as the fluid would collect beneath the filter.

Allowable Subject Matter
12.	Claims 17-33, 35-41, 57-67, 88-96, 99, and 100 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 18-20 also need to be corrected as noted above.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672